PER CURIAM.
We have for review in this case a petition for a writ of certiorari directed to the District Court of Appeal, Second District. See Blue v. Blue, 172 So.2d 502 (Fla.App.2d).
After having heard argument and studied the briefs herein, we have concluded that the petition for a writ of certiorari should be denied on the authority of Brackin v. Brackin (Fla.), 182 So.2d 1, opinion filed January 12, 1966.
We are not unmindful of the confusion that has arisen due to various constructions that have been given Rule 3.8, F.A.R., 31 F.S.A. As a result, we are contemplating a revision of this rule in the near future to provide that during the pendency of an appeal from an alimony award the amount awarded by the chancellor may be accepted without prejudice to the appeal.
In the meantime, following Brackin v. Brackin, supra, our decision in this case will apply similarly as contemplated in the indicated rule revision.
The petition for writ of certiorari is denied.
TPIORNAL, C. J., and THOMAS, ROBERTS, CALDWELL and ERVIN, JJ., concur.